ON MOTION FOR ADDITIONAL REHEARING
Appellant has filed a “Motion for Additional Rehearing of All Matters Ruled on in This Court’s Per Curiam Order of February 16, 1984” and a “Second Motion for Extension of Time for Filing Appellant’s Brief with Application for Suspension of Any Tex.Cr.App. Rule Conflicting with The Request Herein Sought.” These motions are denied. No further motions for rehearing will be entertained.
The clerk of this Court is ordered to issue the mandates in the above titled and numbered causes instanter.